Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-3, 5-8, 10-11, 13-15 and 21-28 are allowed.
			
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: a height of a shortest columnar grain in the first top electrode layer is greater than a height of the equiaxed grains in the diffusion barrier layer, the plurality of first grain boundaries are respectively straight, and the second grain boundaries are respectively jagged and different from one another; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 11 including: the second top electrode layer has a planar bottom surface and a top surface comprising a plurality of planar upper surfaces that are vertically offset from one another; and a diffusion barrier layer disposed between the first and second top electrode layers; the first and second top electrode layers comprise a metal nitride with a first ratio of nitrogen atoms to metal atoms, and the diffusion barrier layer comprises the metal nitride with a second ratio of nitrogen atoms to metal atoms greater than the first ratio, and the first ratio is 1:1; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 21 including: the diffusion barrier layer comprises a lower grain boundary that contacts a sidewall of a first columnar grain in the first top electrode layer, and the first top electrode layer comprises a plurality of first grain boundaries that are respectively straight, the diffusion barrier layer comprises a plurality of second Crain boundaries that are respectively jagged and different from one another; in combination with other limitations. 
Re Claims 2-3, 5-8, 10, 13-15 and 22-28, they are allowable because of their dependence on claims 1, 11 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892